DETAILED ACTION
Claims 1 and 11-12 are amended. Claims 2-7, 10, 13-17 and 20 are cancelled. Claims 1, 8-9, 11-12 and 18-19 are pending.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9, 12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20160055807) in view of Kim (US 20160197104) in view of Abileah (US 20180137836).
As per claims 1 and 12, Lee discloses a (display device comprising a) display module (Abstract; Fig. 1, #1000; [0038]) (wherein the display module (#1000) comprises) comprising:
a display panel (#100) with a display area (i.e., display area comprising pixel groups PG) and an installation area (i.e., installation area comprising gate driver 300; [0039]-[0041]), wherein the installation area (i.e., installation area comprising gate driver 300) is located at a side of the display area (i.e., display area comprising pixel groups PG);
the display panel (#100) comprises a plurality of pixel units (#PG), the plurality of pixel units (#PG) comprises a main pixel area (i.e., main pixel area comprising pixel PX3) and a sub-pixel area (i.e., sub-pixel area comprising pixel PX1; [0041]; [0050]);
a pixel driver (#300) arranged in the installation area (i.e., installation area comprising gate driver 300) and electrically connected with the plurality of pixel units (#PG), set to drive a main pixel (#PX3) and a sub-pixel (#PX1) in the plurality of pixel units (#PG; [0041]; [0045]);
wherein (Fig. 2 discloses) as distances of the plurality of pixel units (#PG) from the pixel driver (#300) increase, sizes of the main pixel area (i.e., main pixel area comprising pixel PX3) of the plurality of pixel units (#PG) increase and sizes of the sub-pixel area (i.e., sub-pixel area comprising pixel PX1) of the plurality of pixel units (#PG) decrease.
However, Lee does not teach for every two pixel units with different distances from the pixel driver, a size of a main pixel area of a pixel unit in the two pixel units is larger than a size of a main pixel area of another pixel unit in the two pixel units, and a size of a sub-pixel area of the pixel unit is less than a size of a sub-pixel area of the another pixel unit, wherein the another pixel unit is closer to the pixel driver than the pixel unit.
Kim teaches for every two pixel units (Fig. 12, i.e., two pixel units of B1-B2 and W1-W2) with different distances from the pixel driver (#400), a size of a main pixel area (#W2) of a pixel unit (i.e., W1-W2) in the two pixel units (i.e., two pixel units of B1-B2 and W1-W2) is larger than a size of a main pixel area (#B2) of another pixel unit (i.e., B1-B2) in the two pixel units (i.e., two pixel units of B1-B2 and W1-W2), and a size of a sub-pixel area (#W1) of the pixel unit (i.e., W1-W2) is less than a size of a sub-pixel area (#B1) of the another pixel unit (i.e., B1-B2), wherein the another pixel unit (i.e., B1-B2) is closer to the pixel driver (#400) than the pixel unit (i.e., W1-W2; [0053]; [0225]-[0227]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have sized the main and sub-pixel area of Lee according to Kim so that the sizes of the main and sub-pixel area are increased or decreased according to different distances from the pixel driver.
However, the prior art of Lee and Kim do not teach a weight occupying the main pixel area of the plurality of pixel units is a, and a weight occupying the sub-pixel area of the plurality of pixel units is b, wherein a value range of the weight a is 0<a<1, and wherein a value range of the weight b is b=1-a.
Abileah teaches a weight occupying the main pixel area (Figs. 2A-B, #262) of the plurality of pixel units is a (i.e., a is 75% which is equivalent to 0.75), and a weight occupying the sub-pixel area (#264) of the plurality of pixel units is b (i.e., b is 25% which is equivalent to 0.25), wherein a value range of the weight a is 0<a<1 (i.e., 0 < 0.75 < 1), and wherein a value range of the weight b is b=1-a (i.e., 0.25=1-0.75; [0051]-[0053]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the main pixel area and the sub-pixel area of Lee in view of Kim correspond to the weight disclosed by Abileah so as to provide percentages of the data being displayed (Abileah: [0053]).  
As per claims 8 and 18, Lee in view of Kim in view of Abileah discloses the display module (device) according to claim 1 (claim 12), wherein a maximum value of the weight a of the main pixel area (Abileah: #262) is c (Abileah: i.e., c is 75% which is equivalent to 0.75), and a minimum value of the weight b of the sub-pixel area (Abileah: #264) is 1-c (Abileah: i.e., 1-0.75; [0053]).
As per claims 9 and 19, Lee in view of Kim in view of Abileah discloses the display module (device) according to claim 1 (claim 12), wherein the weight a of the main pixel area (Abileah: #262) and the weight b of the sub-pixel area (Abileah: #264) vary linearly (Abileah: [0054]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Abileah.
As per claim 11, Lee discloses a display module (Abstract; Fig. 1, #1000; [0038]) comprising:
a display panel (#100) with a first side (i.e., left side) and a second side (i.e., right side) opposite to each other, the display panel (#100) includes a plurality of pixel units (#PG), the plurality of pixel units (#PG) include a main pixel area (i.e., main pixel area comprising pixel PX3) and a sub-pixel area (i.e., sub-pixel area comprising pixel PX1; [0041]; [0050]);
a source driver or a gate driver (#300) arranged on the first side (i.e., left side) of the display panel (#100; [0045]);
wherein (Fig. 2 discloses) from the first side (i.e., left side) to the second side (i.e., right side) of a display area (i.e., display area of the display panel #100), as distances of the plurality of pixel units (#PG) from the source driver or the gate driver (#300) increase, sizes of the main pixel area (i.e., main pixel area comprising pixel PX3) of the plurality of pixel units (#PG) increases and sizes of the sub-pixel area (i.e., sub-pixel area comprising pixel PX1) decrease.
However, Lee does not teach a weight occupying the main pixel area of the plurality of pixel units is a, and a weight occupying the sub-pixel area of the plurality of pixel units is b, wherein a value range of the weight a is 0<a<1, and wherein a value range of the weight b is b=1-a; 
 a maximum value of the weight a of the main pixel area is c, and a minimum value of the weight b of the sub-pixel area is 1-c.
Abileah teaches a weight occupying the main pixel area (Figs. 2A-B, #262) of the plurality of pixel units is a (i.e., a is 75% which is equivalent to 0.75), and a weight occupying the sub-pixel area (#264) of the plurality of pixel units is b (i.e., b is 25% which is equivalent to 0.25), wherein a value range of the weight a is 0<a<1 (i.e., 0 < 0.75 < 1), and wherein a value range of the weight b is b=1-a (i.e., 0.25=1-0.75; [0051]-[0053]);
a maximum value of the weight a of the main pixel area (#262) is c (i.e., c is 75% which is equivalent to 0.75), and a minimum value of the weight b of the sub-pixel area (#264) is 1-c (i.e., 1-0.75; [0053]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the main pixel area and the sub-pixel area of Lee correspond to the weight disclosed by Abileah so as to provide percentages of the data being displayed (Abileah: [0053]).  
Response to Arguments
Applicant's arguments filed 08/18/2022 have been fully considered but they are not persuasive. 
Applicant states on page 7 in the Remarks, “As shown in Fig. 12 of Kim, B1 is larger than W1 and B2 is less than W2, however, Fig. 12 of Kim also shows that R1, G1 and B1 are substantially in the same size, and R2, G2 and B2 are substantially in the same size, which does not show that R1 is greater than G1 and G1 is greater than B1, and R2 is less than G2 and G2 is less than B2. That is, Kim does not disclose that the for every two pixel units with different distances from the pixel driver, a size of a main pixel area of a pixel unit in the two pixel units is larger than a size of a main pixel area of another pixel unit in the two pixel units, and a size of a sub-pixel area of the pixel unit is less than a size of a sub-pixel area of the another pixel unit, wherein the another pixel unit is closer to the pixel driver than the pixel unit submits that all the cited references fail to disclose the features”.

The Examiner respectfully does not agree and has not applied the prior art of Kim in the manner as argued by the Applicant. Shown below is Figure 12 of Kim that clearly discloses the limitation of for every two pixel units (i.e., two pixel units of B1-B2 and W1-W2) with different distances from the pixel driver (#400), a size of a main pixel area (#W2) of a pixel unit (i.e., W1-W2) in the two pixel units (i.e., two pixel units of B1-B2 and W1-W2) is larger than a size of a main pixel area (#B2) of another pixel unit (i.e., B1-B2) in the two pixel units (i.e., two pixel units of B1-B2 and W1-W2), and a size of a sub-pixel area (#W1) of the pixel unit (i.e., W1-W2) is less than a size of a sub-pixel area (#B1) of the another pixel unit (i.e., B1-B2), wherein the another pixel unit (i.e., B1-B2) is closer to the pixel driver (#400) than the pixel unit (i.e., W1-W2; see Kim paragraphs 0053; 0225-0227) as recited in claim 1.


    PNG
    media_image1.png
    786
    934
    media_image1.png
    Greyscale

Furthermore, drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP § 2125.




	Applicant states on page 8 in the Remarks, “As shown in Figs. 1 and 2 of Lim, among PX1~PX3, PX1 is the nearest one from the Gate driver 300, and PX3 is the farthest one from the Gate driver 300. PX3 is Larger than PX1, However, PX2 is substantially the same size as PX1. Thus, Lee fails to disclose that with the distance from the pixel driver increase, the sizes of the main pixel area of the plurality of pixel units increase while sizes of the sub-pixel area of the plurality of pixel units decrease. The other cited references also fail to disclose the highlighted feature "as distances of the plurality of pixel units from the pixel driver increase, sizes of the main pixel area of the plurality of pixel units increase and sizes of the sub-pixel area of the plurality of pixel units decrease" of amended claim 1”.

The Examiner does not agree and has not applied the prior art of Lee in the manner as argued by the Applicant. Shown below is Figure 2 of Lee that clearly discloses the limitation of as distances of the plurality of pixel units (#PG) from the pixel driver (#300) increase, sizes of the main pixel area (i.e., main pixel area comprising pixel PX3) of the plurality of pixel units (#PG) increase and sizes of the sub-pixel area (i.e., sub-pixel area comprising pixel PX1) of the plurality of pixel units (#PG) decrease as recited in claim 1.





    PNG
    media_image2.png
    761
    858
    media_image2.png
    Greyscale

Furthermore, drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP § 2125.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622